Citation Nr: 0806859	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-33 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
acute prostatitis, claimed as secondary to a prostate biopsy 
performed by a Department of Veterans Affairs medical 
facility in February 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In January 2006, the Board denied the claim.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2007, pursuant to a joint motion, 
the Court vacated the Board's January 2006 decision and 
remanded the matter for action in compliance with the joint 
motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion noted the need for a medical opinion.  The 
Board obtained the needed opinion.  The veteran has requested 
that the case be returned to the agency of original 
jurisdiction (AOJ) so that it can consider the medical 
opinion in the first instance.  38 C.F.R. § 20.1304(c) 
(2007).  

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the claim 
on appeal, with application of all 
appropriate laws and regulations, and 
consideration of all evidence of 
record, including the medical opinion 
dated in October 2007.  If any benefit 
sought remains denied, the claimant 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


